Case 18-00311-5-DMW   Doc 24 Filed 01/10/19 Entered 01/10/19 16:15:57   Page 1 of 11
Case 18-00311-5-DMW   Doc 24 Filed 01/10/19 Entered 01/10/19 16:15:57   Page 2 of 11
Case 18-00311-5-DMW   Doc 24 Filed 01/10/19 Entered 01/10/19 16:15:57   Page 3 of 11
Case 18-00311-5-DMW   Doc 24 Filed 01/10/19 Entered 01/10/19 16:15:57   Page 4 of 11
Case 18-00311-5-DMW   Doc 24 Filed 01/10/19 Entered 01/10/19 16:15:57   Page 5 of 11
Case 18-00311-5-DMW   Doc 24 Filed 01/10/19 Entered 01/10/19 16:15:57   Page 6 of 11
Case 18-00311-5-DMW   Doc 24 Filed 01/10/19 Entered 01/10/19 16:15:57   Page 7 of 11
Case 18-00311-5-DMW   Doc 24 Filed 01/10/19 Entered 01/10/19 16:15:57   Page 8 of 11
Case 18-00311-5-DMW   Doc 24 Filed 01/10/19 Entered 01/10/19 16:15:57   Page 9 of 11
Case 18-00311-5-DMW   Doc 24 Filed 01/10/19 Entered 01/10/19 16:15:57   Page 10 of
                                      11
Case 18-00311-5-DMW   Doc 24 Filed 01/10/19 Entered 01/10/19 16:15:57   Page 11 of
                                      11
